Citation Nr: 1011100	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  09-30 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for acute myelogenous 
leukemia (AML), claimed as due to herbicide exposure.  

2.  Entitlement to service connection for left upper lung 
removal claimed as secondary to AML, to include entitlement 
to a temporary total evaluation under the provisions of 38 
C.F.R. § 4.30 based on the need for convalescence.

3.  Entitlement to service connection for a low back disorder 
to include as secondary to the service-connected peripheral 
neuropathy of the bilateral lower extremities.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to June 1969, 
and from May 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2009 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the Veteran's claim of 
service connection for a low back disorder and denied a TDIU.  
Also on appeal is a September 2009 rating decision that 
denied the Veteran's claims of service connection for AML and 
upper lung removal.

The Veteran's agent presented oral argument before the 
undersigned Acting Veterans Law Judge during a 
videoconference hearing from the RO in March 2010.  A 
transcript of that hearing is of record.

Following the last RO's last adjudication in a December 2009 
Statement of the Case (SOC), the Veteran's agent submitted 
additional evidence without a waiver of initial RO 
jurisdiction.  The Board finds, however, that a remand is not 
required.   First, the evidence pertains to the claimed AML 
and left upper lung removal.  Accordingly, it is not 
pertinent to the claim of service connection for a low back 
disorder.  Moreover, the claims of service connection for AML 
and upper lung removal, plus a TDIU, are being granted.  
Therefore, remand is not required even though the new 
evidence was submitted without waiver of RO jurisdiction.  
See 
38 C.F.R. §§ 20.800, 20.1304 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from 
October 12, 1967 to October 9, 1968, and from August 22, 1970 
to April 6, 1971, so he is presumed to have been exposed to 
herbicides, including Agent Orange.

2.  The evidence is in relative equipoise on the question of 
whether the Veteran's AML is etiologically related to his 
herbicide exposure during service in Vietnam. 

3.  The evidence is in relative equipoise on the question of 
whether the Veteran's respiratory disorder manifested by left 
upper lung removal (lobectomy) is proximately due to the AML.  

4.  The Veteran sustained a low back injury in service, but 
did not experience chronic symptoms of a low back disorder 
during service; his low back symptomatology was not 
continuous after service separation; and the currently 
diagnosed low back disability is not related by competent 
evidence to the in-service injury or a service-connected 
disability.  

5.  The evidence is in relative equipoise on the question of 
whether the Veteran's service-connected disabilities are of 
such severity as to render him unable to obtain or maintain 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, AML is 
due to disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.313 (2009). 

2.  Resolving reasonable doubt in the Veteran's favor, left 
upper lung removal (lobectomy) is secondary to service-
connected AML.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

3.  The Veteran does not have a current low back disability 
due to disease or injury that was incurred in or aggravated 
by active service, and it is not secondary to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2009).

4.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a TDIU have been met for the period from May 20, 
2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The notice 
requirements of the VCAA require VA to notify a claimant of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, VA will attempt to 
obtain.  VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  To 
the extent that the action taken hereinbelow is favorable to 
the Veteran, the Board finds that no further notification or 
assistance is required as to the claims for service 
connection for AML and left upper lung removal, and the claim 
for TDIU.  

In connection with his claim of service connection for a low 
back disorder, the RO sent the Veteran a letter in June 2008 
advising him of the criteria necessary to establish service 
connection.  The June 2008 letter also advised the Veteran of 
the five elements of a claim, to specifically include that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman, 19 Vet. App. 473, 484 
(2006).  The June 2008 letter further advised the Veteran 
that VA is responsible for getting relevant records held by 
any Federal agency, to include service records, Social 
Security Administration (SSA) records, and records from VA 
and other Government agencies; that he must provide enough 
information about the records to allow VA to request them; 
and that it was his responsibility to make sure VA received 
the records.  Accordingly, the Board finds that the duties to 
notify and assist the Veteran have been met.  In addition, 
neither the Veteran nor his representative had indicated that 
there has been any VCAA notice error, including no assertion 
of prejudicial error.  See Shinseki v. Sanders, 129 S. Ct. 
1696, 1704-06 (2009).  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the Veteran in connection with the claim of service 
connection for a low back disorder.  First, the Veteran's 
service treatment record (STR) is on file, and the claims 
file contains medical records from those VA and non-VA 
medical providers that the Veteran identified as having 
relevant records.  Neither the Veteran nor his representative 
has identified, and the file does not otherwise indicate, 
that any other VA or non-VA medical providers have additional 
pertinent records that should be obtained before the appeal 
is adjudicated by the Board.  See Golz v. Shinseki, 590 F.3d 
1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to 
assist applies only to records relevant to a veteran's 
present claim).

Second, the Veteran was afforded a VA examination in April 
2009.  The Board finds that the April 2009 VA examination is 
adequate because, as shown below, it was based upon 
consideration of the Veteran's pertinent medical history, his 
lay assertions and current complaints, and it describes the 
disability in detail sufficient to allow the Board to make a 
fully informed determination.  Barr v. Nicholson, 
21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 
405, 407 (1994)).  The Board accordingly finds no reason to 
remand for further examination or opinion.  

Finally, the Veteran has been advised of his entitlement to a 
hearing before the RO and before the Board in conjunction 
with the issues on appeal.  Although the Veteran initially 
requested a Board hearing, he was unable to attend due to 
terminal illness.  Accordingly, a hearing was held in which 
the Veteran's agent presented oral argument in support of the 
Veteran's claim.  For these reasons, the Board finds that all 
necessary facts have been properly developed in regard to the 
Veteran's claim, and no further assistance is required in 
order to comply with VA's statutory duty to assist in the 
development of evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In conclusion, 
because all duties to notify and assist have been satisfied, 
the Board will proceed with consideration of the merits of 
the appeal.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active service.  38 
U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In addition, service connection may be established on a 
presumptive basis for a disabilities  resulting from exposure 
to an herbicide agent such as Agent Orange.  A veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2009).  Where a Veteran develops certain 
chronic diseases and the disease manifests to a degree of 10 
percent or more within one year from the last exposure to 
herbicides during the period of service, service connection 
may be presumed.  The diseases warranting service connection 
on a presumptive basis due to herbicide exposure are listed 
in 38 C.F.R. § 3.309(e).  These presumptions are rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Finally, service connection may also be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 
38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  The controlling regulation has been interpreted to 
permit a grant of service connection not only for disability 
caused by a service-connected disability, but for the degree 
of disability resulting from aggravation of a non-service-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, 
service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  To prevail on the issue of secondary 
service causation, the record must show 
(1) evidence of a current disability, (2) evidence of a 
service-connected disability, and (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
17 (1995).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Lay evidence can also be competent 
and sufficient evidence of a diagnosis or to establish 
etiology if (1) the layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  The Board's duty is to assess the 
credibility and weight of the evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to 
assess).

Service Connection for AML and Upper Lung Removal

The Veteran is contending that service connection is 
warranted for AML and upper lung removal.  As the evidence is 
interrelated on these issues, the Board will address jointly 
the claims for service connection for AML and service 
connection for upper lung removal.  

The Veteran's DD 214 shows that he served in the Republic of 
Vietnam from August 22, 1970 to April 6, 1971.  His service 
personnel record further shows service in Vietnam from 
October 12, 1967 to October 9, 1968.  He was discharged from 
service in March 1972.  

The post-service evidence shows that the Veteran was 
diagnosed with AML in early May 2009 based on results of a 
bone marrow aspirate and biopsy.  He was initially placed on 
medication for suspicion of Philadelphia chromosome, but this 
was discontinued, and he was admitted for chemotherapy.  
Chemotherapy was complicated by respiratory failure, and he 
was found to have left upper lobe pneumonia.  After 
completing induction chemotherapy, a June 2009 VA bone marrow 
aspirate and biopsy, recovery marrow, showed no evidence of 
acute leukemia, which confirmed remission.  He was to begin 
consolidation therapy, but this was put on hold due to the 
presence of a lung abscess seen on computed tomography (CT) 
scan.  It was noted that the pulmonary infection still 
appeared to be an active problem.  

On further follow-up, it was decided that the left upper lobe 
abscess should be resected to enable the Veteran to continue 
his AML treatment.  Accordingly, he underwent bronchoscopy, 
left thoracotomy,  and left upper lobectomy in August 2009.  

The most recent medical evidence consists of a March 2010 VA 
oncology note summarizing that the Veteran had been diagnosed 
with AML inversion 16 in May 2009.  He had recurrence in 
September 2009, so he underwent re-induction chemotherapy 
starting in mid-September 2009, with subsequent consolidation 
therapy.  He was currently being treated for recurrence of 
AML involving CNS.  His life expectancy was considered to be 
day to weeks.  

The record on appeal also includes a May 2009 letter from a 
VA Chief of Medicine and Professor of Medical College of 
Virginia, Virginia Commonwealth University.  He wrote that 
the Veteran had been diagnosed with AML followed by induction 
chemotherapy.  The Veteran was previously exposed to Agent 
Orange and, according to the VA Chief of Medicine, Agent 
Orange is a known mutagenic and carcinogenic agent.  

The Veteran is shown to have served in the Republic of 
Vietnam during the Vietnam era.  Chronic lymphocytic leukemia 
(CLL), but not AML, is a disorder for which service 
connection is warranted on a presumptive basis due to in-
service herbicide exposure.  See 38 C.F.R. § 3.309(e).  
Nonetheless, service connection for claimed residuals of 
exposure to herbicides may also be established by showing 
that a disorder is, in fact, causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997).  

The Board finds that the evidence of record is in relative 
equipoise on the question of whether AML is etiologically 
related to herbicide exposure during service in Vietnam.  In 
this regard, in the May 2009 letter, the VA Chief of Medicine 
tended to link the Veteran's AML to his in-service herbicide 
exposure.  In light of this medical evidence of a nexus 
between the Veteran's herbicide exposure and his recently 
diagnosed AML, resolving reasonable doubt in the Veteran's 
favor, the Board finds that service connection is warranted 
for AML.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Board further finds that the evidence is in relative 
equipoise on the question of whether the Veteran's 
respiratory disorder manifested by left upper lung removal 
(lobectomy) is proximately due to the now-service-connected 
AML.  The VA treatment records show that the Veteran had 
respiratory failure and developed pneumonia during his course 
of chemotherapy for AML.  A CT scan showed a lung abscess.  
This could not be resolved through a course of medication, so 
it was felt that a lobectomy was necessary to allow the 
Veteran to continue his AML treatment.  In other words, the 
Veteran underwent the left upper lobectomy as a direct result 
of his AML.  Resolving reasonable doubt in the Veteran's 
favor, the Board finds that service connection is warranted 
for respiratory disorder manifested by left upper lung 
removal (lobectomy), as proximately due to the now-service-
connected AML.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

As a final matter, the Board notes that the service 
connection claim on appeal for upper left lung removal was 
certified to include the issue of whether a temporary total 
evaluation under 38 C.F.R. § 4.30 is also warranted. The 
Board's decision below grants a TDIU.  Accordingly, the claim 
for a temporary total evaluation for the now-service-
connected left upper lung removal is rendered moot.  



Service Connection for Low Back Disorder

The Veteran is further contending that service connection is 
warranted for a low back disability to include as due to in-
service injury or as secondary to the service-connected 
peripheral neuropathy of the bilateral lower extremities.  
The Board finds that the preponderance of the evidence is 
against the claim.  

The Board points out that the Veteran's STR reveals in-
service treatment for low back pain.  He first presented for 
treatment in June 1968 with complaints of   injuring his low 
back when hit by 55-gallon drums.  An X-ray was negative.  On 
follow-up four days later, a diagnosis of muscle strain was 
made.  

The Veteran then continued to complain of low back pain 
during service, including in January 1969, when he presented 
for treatment with complaints of severe low back pain with 
stiffness upon raising in the morning and limitation of 
motion.  On physical examination, there was tenderness on 
palpation at T12 to L1, and paravertebral muscle spasm, plus 
CVA tenderness.  The impression was chronic back strain; rule 
out degeneration or past traumatic arthritis; and 
coccygodynia.  Further evaluation in January 1969 revealed 
some muscle/paraspinal tightness on physical examination.  X-
rays showed some straightening of the  lumbar spine, but 
otherwise no abnormalities were demonstrated.  He was put on 
physical profile for acute back strain.  

In early February 1969, the Veteran again present with 
complaints of continued low back pain.  Then in mid-February 
1969, he complained of low back pain after a motor vehicle 
accident.  Physical examination at that time revealed 
tenderness around T11-12.  X-rays performed shortly 
thereafter were negative.  The impression was back strain.  
The Veteran once more complained of low back pain in May 
1969, but X-rays were again noted as negative.  During his 
March 1972 service discharge examination, clinical evaluation 
of the spine was "normal." 

Although the STR demonstrates that the Veteran underwent 
treatment during service, the Veteran has not asserted that 
he has had continuous low back symptoms since his March 1972 
service discharge.  Moreover, the record does not demonstrate 
that the Veteran currently has a low back disorder 
etiologically related to his in-service treatment.  

The first post-service documentation of a low back disorder 
consists a June 1999 private (non-VA) X-ray showing 
degenerative end plate and disc changes at L2-3 with broad 
based disc bulge resulting in mild central canal and no 
significant neural foraminal stenosis.  Then in July 2000, 
the Veteran sought non-VA treatment with complaints of a 
workplace accident.  He continued to have upper-, mid-, and 
low back pain and tightness from the accident.  Physical 
examination revealed no L2 and  L3 tenderness.  There was no 
thoracic vertebral tenderness, but there was left thoracic 
and lumbar paraspinuous muscular tenderness.  The assessment 
with regard to the low back was back injury mainly muscular 
in etiology.  

Then in October 2002, the Veteran presented at a VA emergency 
room (ER) with complaints of falling from a ladder onto a 
concrete floor causing left side and back bruising.  
Approximately five months after this accident, the Veteran 
presented in March 2003 at a VA ER with complaints of low 
back pain for 4 days, including pain radiating down the left 
leg.  He reported  that he had been on his hand and knees 
often lately due to laying a new kitchen floor.  He also 
reported a history of back problems with a prior fractured 
vertebra not surgically repaired.  The assessment was acute 
low back strain.  A lumbar spine X-ray in April 2003 showed 
degenerative discs at L2-3 and L4-5.  Correspondingly, a July 
2003 VA magnetic resonance imaging scan (MRI) showed 
degenerative disc at L2-3; diffuse disc bulges at L2-3 to L5-
S1; and proliferative bony changes along the facet joints 
bilaterally at L4-5, which caused a mild degree of 
indentation to the thecal sac on the left side.  

During an August 2004 VA orthopedic consultation the Veteran 
was advised on stretching exercises, and he was encouraged to 
lose more weight and continue his activities.  The assessment 
was low back pain.  Thereafter, the Veteran continued to seek 
treatment for complaints of low back pain including in 
November 2004, May 2005, and February 2006.  

In June 2007, he underwent a VA outpatient pain consultation 
with a neurologist.  During the exhaustive clinical 
interview, the Veteran complained of low back pain for the 
past 21 years [approximately 1986], but progressively 
worsening during the prior few years.  He reported having had 
chiropractic treatment until approximately three years 
before.  The VA neurologist also noted the MRI results from 
2003 and performed a physical examination, which revealed 
focal tenderness over the facet joints bilaterally in the 
lower lumbar spine, but no paraspinal muscle spasm or 
deformity.  Range of motion testing revealed mildly 
restricted limitation.  The diagnosis was chronic low back 
pain without radiation due to lumbosacral spondylosis.  

During follow-up physical therapy in June 2007, the Veteran 
complained of back problems since 1980 when he cracked a 
vertebra.  A physical examination showed that the Veteran 
lacked normal curvatures of the spine and the spine was 
straight.  

In November 2007, the Veteran presented at a non-VA ER with 
complaints of having fallen approximately 16 feet after a 
tree stand had broken.  He reported that the fall injured his 
back, but he was able to get up and drive himself to the ER.  
The assessment was back strain.  X-rays showed mild wedge 
shape at L1 identified as "possible" small fracture at L1.  
The X-rays also showed degenerative changes with joint space 
narrowing and osteophytic changes at multiple levels of the 
lower thoracic and lumbar spine.  

During follow-up consultation with a VA neurologist in 
November 2007, the Veteran reported that he was diagnosed 
with a compression fracture of the lumbar vertebra due to the 
fall.  Accordingly, the Veteran underwent a vertebroplasty in 
January 2008 due to the compression fracture.  He then 
underwent a vertebroplasty of T12 compression fracture 
shortly thereafter in February 2008.  

In connection with his present claim, the Veteran underwent a 
VA examination in April 2009 to determine the likely etiology 
of his low back disorder.  The VA examiner, in reviewing the 
pertinent medical history, had the claims file for review.  
Accordingly, the VA examiner noted that the STR showed in-
service low back complaints including on numerous occasions 
from June 1968 through May 1969.  The VA examiner further 
noted that X-rays at that time were negative and that the 
Veteran denied low back problems at discharge.  

With regard to the post-service history, the April 2009 VA 
examiner noted the Veteran's post-service November 2006 fall 
and January 2007 lumbar spine surgery.  The Veteran explained 
to the VA examiner that the surgery worked so well that he 
was able to deer hunt three days during the prior year.  
Nonetheless, the Veteran reported current complaints 
consisting of pain which he rated as 6 to 8 out of 10 in 
severity, with occasional pain radiating down the left lower 
extremity, plus stiffness and weakness in the low back since 
November 2006, for which he took medication for relief.  The 
Veteran also reported flare-ups with pain rated as 10 out of 
10 in severity.  

The April 2009 VA examiner also performed a thorough clinical 
evaluation, including a physical examination and review of X-
rays, which showed vertebroplasty of T12 and L1.  The X-rays 
otherwise showed alignment that remained stable and normal, 
and that the degree of wedging of L1 and the less degree of 
T12 were stable.  There was degenerative disc disease at L2-3 
consistent with prior X-rays.  Otherwise, the disc spaces 
remained normal.  

Based on the results of the examination, the April 2009 VA 
examiner diagnosed status post vertebroplasty of T12 and L1, 
otherwise stable lumbar spine.  With regard to the etiology 
of the disorder, the VA examiner noted that the Veteran 
asserted that his disorder was due to a fall secondary to 
peripheral neuropathy.  The examiner opined that, although 
the Veteran did have some back problems during his service, 
he recovered "nicely."  Furthermore, according to the 
examiner, there is no evidence of a continuity of care from 
that time until the Veteran fell off a ladder in November 
2006.  Based on these reasons, the April 2009 VA examiner 
opined that it is more likely than not that the Veteran's 
present back problems are not related to or caused by an in-
service back injury.  

In summary, the post-service evidence demonstrates that the 
Veteran complained of low back pain beginning during the 
1980s, which, the Board points out, is many years following 
his March 1972 discharge.  This passage of many years between 
the Veteran's service discharge and complaints of low back 
pain is one factor, along with other evidence that shows 
normal symptoms and findings at service separation and post-
service back injuries, that tends to weigh against the claim 
for service connection for a back disorder.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  

The April 2009 VA examiner's opinion that there is no 
relationship between the Veteran's in-service low back 
treatment and his current disability is based on a thorough 
review of the claims file, as demonstrated by her reference 
to specific in-service and post-service treatment records, 
and otherwise based on accurate facts as reported by the 
Veteran.  In fact, the VA examiner quoted from the STR at 
several points.  The VA examiner also identified the 
Veteran's lay assertions.  This demonstrates that the VA 
examiner was thoroughly and accurately aware of the pertinent 
factual history of the case.  The VA examiner also clearly 
articulated her conclusion by stating that "it is more 
likely than not that [the Veteran's] present back problems 
are not related to or caused by an in-service back injury."  
The VA examiner then supported her opinion by explaining that 
the Veteran's in-service injuries resolved, and he had no 
post-service continuity of care.  The Board points out that 
the VA examiner's opinion is uncontroverted and consistent 
with the record showing that the Veteran has not asserted a 
continuity of symptoms since his discharge.  In short, the VA 
examiner's opinion carries significant probative value 
because it is factually accurate, fully articulated, and 
based on sound reasoning.  See Nieves-Rodriquez v. Peake, 22 
Vet. App. 295, 304.  For these reasons, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of service connection for a low back disorder on a 
direct basis.  

The evidence also does not show that the Veteran's low back 
disorder is secondary to the service-connected peripheral 
neuropathy of the lower extremities.  In support of his 
claim, the Veteran contends that his service-connected 
peripheral neuropathy causes him to fall, which aggravates 
his low back disorder.  The record shows, such as during VA 
treatment in December 2006, April 2007, March 2008, and June 
2008, that the Veteran, in fact complained of falling due to 
symptoms of his service-connected peripheral neuropathy.  
There is no indication, however, that the Veteran's low back 
disability has been aggravated by a fall.  In fact, he 
complained of falling in December 2006, but told his VA 
primary care provider that he had no worse low back pain and 
no new injury.  

Also, he fell 16 feet in November 2007.  Contrary to his 
contentions, however, the treatment records show that he 
attributed the fall to a tree stand/ladder breaking, rather 
than due to symptoms associated with his service-connected 
peripheral neuropathy, such as weakness.  

During outpatient VA mental health treatment in August 2007, 
a psychiatrist observed that the Veteran "seemed to be in 
some degree of pain in his back and his legs."  The VA 
psychiatrist then remarked that "this has been a 
longstanding issue because of peripheral neuropathy."  
Although this treatment note is some evidence in support of 
the Veteran's claim, a careful reading of the treatment note 
shows that the VA psychiatrist was simply summarizing the VA 
treatment records rather than making an etiology opinion.  In 
other words, this statement is simply the VA psychiatrist's 
synopsis of the treatment records unenhanced by any 
additional medical comment.  In any event, the VA 
psychiatrist is not competent to opine on orthopedic and 
neurologic questions, which are matters outside the scope of 
his expertise.  See LeShore v. Brown, 8 Vet. App. 406 (1995).

In support of his claim, the Veteran has offered his own 
opinion that his service-connected peripheral neuropathy has 
aggravated the low back disorder.  The Board finds his 
assertions not to be competent evidence on the question of 
aggravation.  The Board points out that, contrary to the 
Veteran's assertions, he has never reported a low back injury 
or resultant low back pain after his complained-of falls.  In 
fact, during December 2006 treatment, he specifically denied 
injuring his back after a fall.  

More importantly, the etiological relationship between 
peripheral neuropathy and a low back disorder is not capable 
of lay observation, and it is not otherwise the type of 
medical question for which lay evidence is competent 
evidence.  Nor has the Veteran identified a contemporaneous 
medical opinion relating his service-connected peripheral 
neuropathy to his low back disorder, and the record contains 
no contemporaneous descriptions supporting a later medical 
professional's diagnosis or etiology opinion.  Accordingly, 
the Veteran's lay statements do not constitute competent 
medical evidence supporting his claim.  See Davidson, 
581 F.3d at 1316; Jandreau , 492 F.3d at 1376-77.

In conclusion, the Board finds after careful review of the 
entire record that the preponderance of the evidence weighs 
against the Veteran's claim of service connection for a low 
back disorder, to include as secondary to the service-
connected peripheral neuropathy.  In reaching this conclusion 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Entitlement to a TDIU

The Veteran is also contending that a TDIU is warranted.  
Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  
38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the Veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

Applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications in 
the file that may be interpreted as applications or claims, 
formal or informal, for increased benefits and, then, to all 
other evidence of record to determine the earliest date as of 
which, within the one year prior to the filing of a formal 
claim for TDIU, the increase in disability was ascertainable.  
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  The 
Board has accordingly considered all evidence of record 
dating within one year prior to receipt of the Veteran's 
claim in August 2000.  

In the present case, the Veteran was previously granted 
service connection by the RO for type 2 diabetes mellitus, 
which is rated as 20 percent disabling since April 20, 2005; 
and peripheral neuropathy of the right and left lower 
extremity with each disability independently evaluated as 20 
percent disabling since March 26, 2008.  

The Board's decision above also granted service connection 
for AML and left upper lung removal.  According to 38 C.F.R. 
§ 4.117, leukemia is evaluated as 100 percent disabling 
during active disease or during a treatment phase, such as 
here.  Further, the minimum rating assignable under 38 C.F.R. 
§ 4.97, Diagnostic Code 6844 (Post-surgical residuals, 
including lobectomy), is 10 percent.  

The Board is aware that, upon assigning ratings for the 
service-connected AML and left upper lung removal, there is 
the likelihood that a 100 percent rating on a schedular basis 
would be assigned least during a portion of the appellate 
period from May 20, 2009, if not for the entire period.  For 
any specific period of appeal (including the entire appeal 
period since May 20, 2009) that a schedular 100 percent 
rating for the service-connected disabilities is assigned, a 
TDIU would be moot for that period.  The grant of TDIU by the 
Board in this case is made with this in mind, and is granted 
for the entire period since May 20, 2009, which will 
encompass any rating period on appeal for which a 100 percent 
schedular disability rating is not assigned.  

Because all of the service-connected disorders are the result 
of a common etiology (in-service herbicide exposure), they 
are considered one disability.  The Board finds that the 
combined disability evaluation for these service-connected 
disabilities is at least 60 percent beginning May 20, 2009, 
which is the date he filed his claim of service connection 
for AML and left upper lung removal.  See 38 C.F.R. 
§ 4.16(a).  Accordingly, the 60 percent rating from common 
etiology satisfies the schedular criteria for a grant of TDIU 
under 38 C.F.R. § 4.16(a).  

The Board also finds that the evidence is at least in 
relative equipoise on the question of whether the Veteran is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  In this case, the VA treatment records show 
that the Veteran has undergone chemotherapy for his now-
service-connected AML since May 2009.  Currently, he is under 
home hospice care and has been given a life expectancy of 


days to weeks.  Therefore, unemployability due to a service-
connected disability is shown.  For these reasons, and 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that the criteria for a TDIU have been met for the 
period from May 20, 2009.  


ORDER

Service connection for acute myelogenous leukemia (AML) is 
granted.  

Service connection for upper lung removal is granted.  

Service connection for low back disorder is denied.

A TDIU, for the period from May 20, 2009, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


